Title: Abigail Adams to Thomas Boylston Adams, 8 November 1796
From: Adams, Abigail
To: Adams, Thomas Boylston


          
            my Dear son
            Quincy Nov’br 8th 1796
          
          I have just received Your Letter, sent by the Gen’ll Green, Captain Sheldon via RhoadeIsland, dated August 27th. I believe I have scarcly lost a Letter from You or Your Brother notwithstanding the many hazards and Chances to which they have been liable. accept My thanks for Your last Communications.
          I rejoice at the return of your Health Strength and spirits, and most sincerely wish that your constitution may be mended by the ordeal you have past.
          I have much upon my mind, which I could say to you. prudence forbids My committing it to writing, at this Eventfull period. I can judge of your solisitude to learn through a channel upon which you could depend, whatever affects the interests of our Country. In a Quotation from the Chronical You cannot expect Truth. Falsehood and Malevolence are its strongest features. it is the ospring of faction, and Nursed by Sedition, the adopted Bantling of Party. it has been Crying Monarchy and Aristocracy, and vociferating Anathemas against the Defence, as favoring Monarchy making quotations of detachd sentences, as the Atheist endeavourd to prove by the

Scripture that, “there is no God” omitting, “the Fool hath Said in his Heart”
          one writer asserts that [“]mr A has immortaliz’d himself as an advocate for hereditary Governments as much as mr Jn has distinguishd himself, in and out of office as a true Republican. mr As, has sons placed in high Offices, and are no Doubt understood to be, what he calls the Well Born and who following his own Principals, may as he hopes, one time become the Seigneurs or Lords of this Country. mr Jn has Daughters only, and had He the wish, has no Male Successor.”
          By such false and glaring absurdities do these misirable Beings endeavour to deceive and delude the people into a distrust of their most disinterested Friends the Real Gaurdians of their Liberties, and defenders of their Priviledges.
          The Chronical writers put up Gov’r Adams for an Elector & Mr Bowdoin Rep. in the Room of Mr Ames, who declined being again Elected. on the other side col Daws was put up for an Elector & H G Otis as Rep’ve the result of the votes you will find inclosed.
          I feel anxious for the Fate of My Country. if the Administration should get into Hands who would depart from the System under which we have enjoyed so great a share of Peace prosperity and happiness, we should soon be involved in the wars and calamities which have deluged other Nations in Blood, we should Soon become a devided and a misirable people.
          I have been too long a Witness to the Scenes which have been acted for years past, and know full well what must be endured, to have any other sensations when I look to an Elevated Seat, than painfull Solisitude and anxiety, a Mark at which Envy Pride and Malevolence will shoot their envenomed arrows.
          Joy dwells in these dear silent shades at Quincy and domestick pleasures in Peace and tranquility. if I should be calld to quit thee, with what regreet shall I part from thee.
          I feel perhaps too keenly the abuse of Party. Washington endured it, but he had the Support of the people, and their undiminishd Confidence to the Hour of his Resignation and a Combination of circumstances which no other Man can look for. first a unanimous Choice, 2ly personally known to more people, by having commanded their Armies, than any other Man, 3ly possessd of a Large Landed Estate, 4ly refusing all Emoluments of office both in his Military & civil capacity. Take his Character all together, and we

Shall not look upon his like again, notwithstanding which he was reviled and abused, his administration perplex’d and his measures impeeded. What is the expected Lot of a Successor.? He must be armed as Washington was, by integrity, by firmness, by intrepidity. these must be his sheild, and his wall of Brass, and with Religion too, or he will never be able to stand Sure and steadfast. Dr Preistly in a dedication of some sermons which he deliverd last winter, and which he dedicated to the Vice President of the United States, observes to him “that Religion is of as much use to a statesman as to any individual whatever, for Christian Principles will best enable Men to Devote their Time, their lives, their talents, and what is often a greater sacrifice, their Characters to the publick Good, and in publick Life he observes this will often be in a great measure necessary. Let a Man attain to Eminence, of any kind, and by whatever means, even the most honorable he will be exposed to Envy and Jealousy, and of course, he must expect to meet with calumny and abuse. What principel can enable a Man to consult the real Good of his fellow citizens without being diverted from his generous purpose by a regard to their opinion concerning him, like those of the Christian, who can be satisfied with the Approbation of his own mind, and who tho not insensible to Due praise, can despise Calumny and steadily overlooking every thing which is intermediate, patiently wait for the Day of final retribution” Thus says the Poet.
          
            [“]Fame for good Deeds is the reward of virtue
            Thirst after Fame is giv’n Us by the Gods
            Both to excite our minds to Noble acts
            And give a proof of some immortal State
            Where we shall know that Fame We leave behind”
            “That highest blessing which the Gods bestow”
          
          As I consider it one of my chief Blessings to have Sons Worthy of the confidence of their Country So I hope in imitation of their Father they will serve it with honour and fidelity, and with consciences void of offence, and tho they may sometimes, meet with ingratitude, they will have,
          
            “The souls calm Sunshine and the Heart felt Joy”
          
          adieu my Dear Son. I hope to See you in the course of an other year. Time which improves Youth every Year furrows the brow of Age.
          
          
            And thro Our years
            As Life declines, speed rapidly away
            And not a year but pilfers as he goes
            Some Youthful grace that age would gladly keep
            A tooth or auburn lock.
          
          Thus my son in the course of three years absence, You will find many depredations of Time upon those whom you left advanced in Life, and in none more perhaps than your Mother, whose frequent indispositions hasten the Strides of Time, and impair a frail fabrick but neither Time, absence or sickness have lessned the warmth of her affection for her Dear Children which will burn with undiminishd / fervour untill the Lamp of Life / extinguishes the Name of
          
            Abigail Adams
          
        